DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 4/18/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement of 4/18/2022 does not have an attached PTO-1449 as stated. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the vacuum (of claims 1 and 8), the tubing (of claims 2 and 9), "a second set center of the distance apart [being] offset from a first set center of distance apart" (of claims 3, 10, and 19), and the brush (of claims 15 and 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes implied phrases (i.e. "... are disclosed" and "... are also disclosed"). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 3, 10, and 19 are objected to because each recites "a second set center of the distance apart is offset from a first set center of distance apart" in lines 1-2. These recitations are incomprehensible (i.e. do not make sense). The specification fails to clarify the language as it does not mention a "center" or "offset." Claims 3, 10, and 19 are being further examined as though they read "a center of the second set is offset from a center of the first set." Appropriate correction (or explanation) is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 10, 11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 10, and 19 each recite "a second set center of the distance apart is offset from a first set center of distance apart" in lines 1-2, and are being further examined as though they read "a center of the second set is offset from a center of the first set." However, first and second sets having centers which are offset (besides that which is already claimed in the first set leading and the second set trailing) is neither described nor shown in the original disclosure. The specification does not mention a "center" or "offset." Further, such a limitation is not apparent from the drawings. Therefore, claims 3, 10, and 19 include new matter and are rejected under 35 U.S.C. 112(a). Claims 4 and 11 are rejected because of their dependency on claims 3 and 10, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the plurality of shearing machines ... that are configured to cut in two sets," in lines 3-4. Claim 1 then recites "a first set" and "a second set" in lines 4 and 5. Claims 8 and 17 set forth similar recitations. It is unclear if "a first set" and "a second set" constitute the "two sets" or if other sets are being described. Therefore, claims 1, 8, and 17 are indefinite and rejected under 35 U.S.C. 112(b). Claims 2-7, 9-16, and 18-20 are rejected because of their dependency on claims 1, 8, and 17, respectively.
Claims 4 and 11 only recite limitations of "the cutting path." However, "the cutting path" is not part of the claimed apparatus, and is merely a product of an intended use of the claimed apparatus. It is unclear to what extent the limitations of claims 4 and 11 are required, or if they are required at all. Therefore, claims 4 and 11 are indefinite and rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 18-20 fail to specifically limit any step(s) of the claimed method. As such, they fail to further limit the subject matter of claim 17 (from which claims 18-20 each depend) which claims a method. Therefore, claims 18-20 are rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers (US 2012/0263891).

Rodgers discloses a method for prolonging artificial turf field use, comprising:
providing an artificial turf field that includes original artificial turf fibers having a fiber length of about three to four inches and an original infill height of about two and quarter inches to three and a quarter inches (see para. 0017); and
cutting the artificial turf field with a revitalizing apparatus (see para. 0024).
Particulars of the revitalizing apparatus to be used in claims 17-20 fail to further limit the method steps beyond that which is taught by Rodgers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 4,815,259) in view of Cousino (US 4,107,906).

Regarding claim 1, Scott discloses a turf field revitalizing apparatus capable of being used with artificial turf, comprising:
a frame (including 16, 19) that supports a plurality of shearing machines;
the plurality of shearing machines (including 11, 12, 13) that are individually powered, and that are configured to cut in two sets, wherein a first set (including 11) that leads is height adjustable in relation to the frame (via 20), and wherein a second set (including 12, 13) that trails is separably height adjustable in relation to the frame (via 20 as well as "hitching arrangement" described); and
wherein the frame that supports the plurality of the shearing machines positions the plurality of shearing machines to be distanced apart from each other in each of the first and second sets (see Figs. 1, 2), and capable of being angled towards a turf field (via respective 20).

Scott does not explicitly disclose particular details of the shearing machines or a vacuum therefor. Cousino teaches a shearing machine (which corresponds to those used and shown by Scott) including a vacuum (including 24) that is capable of straightening turf fibers that are to be cut, and that is capable of removing a cut set of turf fibers without removing an amount of infill.
Scott and Cousino are analogous because the both disclose devices for cutting turf fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Scott with the shearing and vacuuming means as taught by Cousino in order to effect a pull-up action on the fibers being cut and to prevent clogging of the blades. (See Cousino, col. 2.)

Regarding claim 3, Scott discloses the first set and the second set being configured such that a center of the second set is offset from a center of the first set (as best understood; see Figs. 1, 2 of Scott) and that provides a cutting path that has the second set partially overlapping the first set (see col. 3, lines 19-32).

Regarding claim 4, Scott discloses the cutting path having revitalized turf fibers that have been cut to the same height from the first and second sets of the plurality of shearing machines (in at least that they are adjustable to the same height).

Regarding claim 5, Scott discloses the frame (including 16, 19) providing support that includes an adjustable tilt between the first and second sets of the plurality of shearing machines (see col. 5, lines 50-60).

Regarding claim 6, Scott discloses a control circuit (including motors of 11, 12, 13) that controls power to the plurality of shearing machines. Additionally, Cousino teaches a shearing machine having an embodiment that is electrically powered (see col. 3, lines 19-28) and a control circuit (including 40, 42, 44, 45, 46, 47) for the shearing machine.

Regarding claim 7, Cousino teaches the vacuum (including 24) and the control circuit (including 40, 42) controlling vacuum suction power.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Cousino as applied to claim 1 above, and further in view of Tirimacco (US 2026291).

Neither Scott nor Cousino explicitly discloses tubing that supplies lubricant directly to a cutting mechanism. Tirimacco teaches an apparatus comprising tubing (37) that supplies lubricant (from 36) to a cutting mechanism of a shearing machine (including 9, 10).
Scott, Cousino, and Tirimacco are analogous because they all disclose shearing machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lubrication means as taught by Tirimacco in order to supply lubricant thereby reducing wear.

Claims 8, 10-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Scott in view of Cousino.

Rodgers teaches a system for prolonging artificial turf field use, comprising:
an artificial turf field including original artificial turf fibers having a fiber length of about three to four inches and an original infill height of about two and quarter inches to three and a quarter inches (see para. 0017); and
an artificial turf field revitalizing apparatus comprising a shearing machine (see para. 0024). Rodgers also discloses the use thereof to revitalize the artificial turf field.

Rodgers does not explicitly disclose particular features of the artificial turf field revitalizing apparatus including a frame and a plurality of shearing machines as claimed. Scott and Cousino teach the apparatus as set forth above regarding claims 1 and 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Rodgers with the revitalizing means as taught by Scott and Cousino in order to effectively and efficiently revitalize the turf. Further, the apparatus of Scott and Cousino would have been obvious to try as such an apparatus suggested by Rodgers.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Scott in view of Cousino as applied to claims 8 and 17 above, and further in view of Tirimacco.

Neither Rodgers, Scott, nor Cousino explicitly discloses tubing that supplies lubricant directly to a cutting mechanism. Tirimacco teaches an apparatus comprising tubing (37) that supplies lubricant (from 36) to a cutting mechanism of a shearing machine (including 9, 10).
Rodgers, Scott, Cousino, and Tirimacco are analogous because they all disclose shearing machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lubrication means as taught by Tirimacco in order to supply lubricant thereby reducing wear.

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Scott in view of Cousino as applied to claims 8 and 17 above, and further in view of Murphy et al. (US 2011/0079968)

Neither Rodgers, Scott, nor Cousino explicitly discloses a brush leading the apparatus. Murphy teaches a turf groomer comprising a brush (including leading 24) that prior to application of an apparatus (including 30), removes infill to a predetermined height, and wherein the brush in removing infill assists in straightening the set of the artificial turf fibers that are to be cut (see para. 0004).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,645,870 and claims 1-9 of U.S. Patent No. 11,252,865. Although the claims at issue are not identical, they are not patentably distinct from each other because they set forth the same corresponding structural elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/11/5/22